Case 1:19-cv-00119-JDL Document 24 Filed 07/05/19 Page 1 of 2                        PageID #: 160



                              UNITED STATES DISTRICT COURT
                                   DISTRICT OF MAINE

U.S. Bank Trust, N.A., as Trustee for LSF9         CIVIL ACTION NO: 1:19-cv-00119-JDL
Master Participation Trust

                Plaintiff                          PARTIAL OBJECTION TO MOTION TO
                                                   SEAL & REQUEST TO DISCLOSE

                        vs.                        RE:
                                                   4289 Union Street, Levant, ME 04456

Greg A. King                                       Mortgage:
                                                   October 26, 2011
                                                   Book 12641, Page 300

               Defendant
Maine Department of Health and Human
Services, Division of Support Enforcement
and Recovery

                Party-In-Interest

       NOW COMES the Plaintiff in this matter, U.S. Bank Trust, N.A., as Trustee for LSF9

Master Participation Trust, and hereby partially objects to Defendant, Greg A. King’s Motion to Seal

Docket. As grounds therefore, Plaintiff states that while it has no objection to the Court sealing the

documents in this matter, Plaintiff requests that Defendant disclose the infant/minor as stated in

Defendant’s Motion. Specifically, Plaintiff is requesting the disclosure of the name, address and any

further contact information concerning the infant/minor.

DATED: July 5, 2019

                                                       /s/ John A. Doonan, Esq.
                                                       John A. Doonan, Esq., Bar No. 3250
                                                       Reneau J. Longoria, Esq., Bar No. 5746
                                                       Attorneys for Plaintiff
                                                       Doonan, Graves & Longoria, LLC
                                                       100 Cummings Center, Suite 225D
                                                       Beverly, MA 01915
                                                       (978) 921-2670
                                                       JAD@dgandl.com
                                                       RJL@dgandl.com
Case 1:19-cv-00119-JDL Document 24 Filed 07/05/19 Page 2 of 2                       PageID #: 161



                                 CERTIFICATE OF SERVICE

       I, John A. Doonan , Esq., hereby certify that on this 5th day of July, 2019, I served a copy of

the above document by electronic notification using the CM/ECF system and/or First Class Mail to

the following:



                                                      /s/ John A. Doonan, Esq.
                                                      John A. Doonan, Esq., Bar No. 3250
                                                      Reneau J. Longoria, Esq., Bar No. 5746
                                                      Attorneys for Plaintiff
                                                      Doonan, Graves & Longoria, LLC
                                                      100 Cummings Center, Suite 225D
                                                      Beverly, MA 01915
                                                      (978) 921-2670
                                                      JAD@dgandl.com
                                                      RJL@dgandl.com


Greg A. King
4289 Union Street
Levant, ME 04456

DHHS
415 Congress Street, Suite 301
Portland, ME 04101
